OPINION
LIVERMORE, Chief Judge.
The parties were married in 1964; that marriage was dissolved in 1991 at a time when the husband had already retired from his federal civil service employment. It is agreed that the wife is entitled to 37% of the husband’s federal retirement benefits. At issue in this appeal is whether the trial court erred in awarding the wife the survivorship benefit provided by 5 U.S.C. § 8341. We affirm.
As we understand the husband’s argument on appeal, it is that because section 8341 recognizes that the survivorship benefit may be split between current and former spouses, a right is created in the retiree to give a portion of the benefit to a future spouse. The argument then proceeds that because federal law is supreme, a state court judgment cannot impair the federal right so given. The short answer to this preemption argument is that subsection (h)(1) of section 8341 expressly provides that a court-ordered property division may dispose of the survivorship benefit. That which the statute expressly allows is *463not preempted. There being no authority to the contrary, we find no impediment in federal law to the award of the full survivorship benefit to a former spouse.
At the time the marriage of the parties was dissolved, the husband had already retired and the right to a reduced pension with a survivorship benefit had been elected by him. Seventy-four percent of the retirement and survivorship benefit were community property. The survivor benefit is being funded by both husband and wife through a reduction in existing retirement payments. That benefit, when it accrues on the death of the husband, is 55% of the existing payments to both spouses. In short, the survivor benefit is much less because it is designed to support a single spouse. We see nothing improper in an award to one spouse in a dissolution of an asset designed solely for a surviving spouse when that benefit has been paid for overwhelmingly by community funds.
Affirmed.
LACAGNINA, P.J., and HOWARD, J., concur.